Citation Nr: 1718178	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for lumbar spine end plate sclerosis with degenerative arthritis.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) from April 24, 2013.

3.  Entitlement to a TDIU prior to April 24, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1977 to August 1977, and from June 1979 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied an increased disability rating in excess of 20 percent for the service-connected lumbar spine disability and also denied entitlement to a TDIU.

This case was previously before the Board in June 2016, where the Board remanded the issues on appeal to obtain potentially outstanding VA treatment (medical) records and to schedule the Veteran for a new VA spinal examination.  Subsequently, the outstanding VA treatment records were obtained and the Veteran received a new VA spinal examination in August 2016.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Review of the August 2016 VA spinal examination reflects that the examination is adequate for VA rating purposes.  While Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, in the instant decision the Board grants an increased disability rating of 40 percent for the relevant rating period on appeal.  A 40 percent rating is the maximum schedular disability rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  38 C.F.R. § 4.71a (2016).  The Veteran does not contend, and the evidence does not show, ankylosis of the thoracolumbar spine.  For these reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.  As such, the Board finds the issue on appeal is ripe for adjudication.

The Veteran testified from St. Petersburg, Florida, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU prior to April 24, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the increased rating period on appeal from February 16, 2011, the service-connected lumbar spine disorder more nearly approximated painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.

2.  From April 24, 2013, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal from February 16, 2011, the criteria for a disability rating of 40 percent, but no higher, for the service-connected lumbar spine disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from April 24, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the instant decision grants entitlement to a TDIU from April 24, 2013, and remands the issue of entitlement to a TDIU prior to that date, no further discussion of VA's duties to notify and assist is necessary as to those issues.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In March 2011, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the November 2011 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in a February 2013 statement of the case (SOC), and a subsequently issued September 2016 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA spinal examinations in April 2011 and August 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the record was not reviewed by all of the VA examiners, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

As discussed above, because the Board is granting an increased disability rating of 40 percent for the entire relevant rating period on appeal in the instant decision, which is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, Correia is inapplicable in the instant case, and no further examination is needed.

The Board notes that in an April 2017 informal hearing presentation (IHP), the Veteran's representative argued that the August 2016 VA spinal examination contained an unnecessary service connection opinion, offered limited comment on functional loss, and offered limited comment on the Veteran's ability to obtain or maintain substantially gainful employment.  The service connection opinion, while unnecessary, was harmless as the VA examiner otherwise conducted an adequate rating examination.  Further, as to functional loss, the Board considers both the April 2011 and August 2016 VA spinal examinations to find that painful flare-ups result in limitation of flexion of the lumbar spine to 30 degrees or less, the maximum rating based upon limitation of motion.  As such, remand for additional commentary on functional impairment is unnecessary.  Finally, as the Board grants TDIU from April 24, 2013, remand for an additional TDIU opinion is not needed regarding TDIU for this period.

All relevant documentation, including Social Security Administration (SSA) records and VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an initial disability rating in excess of 20 percent for the service-connected for lumbar spine end plate sclerosis with degenerative arthritis.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Lumbar Spine Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Having reviewed all the evidence of record, the Board finds that, for the increased rating period on appeal, from February 16, 2011, the service-connected lumbar spine disorder more nearly approximated painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.

Multiple VA treatment records reflect that the Veteran has regularly complained of severe back pain during the relevant period on appeal.  In an October 2013 VA treatment record, the Veteran advanced that the pain was at an 8 out of 10 on the pain scale.  Per an April 2016 VA treatment record, the pain was at a level of 9 out of 10.  

At the April 2016 Board videoconference hearing, the Veteran testified to having "lots of pain" while undergoing range of motion testing at the April 2011 VA spinal examination.  Further, the Veteran testified that the VA examiner told the Veteran to move through the pain.  The Veteran also testified that the back disorder limited sitting for a significant period of time, made bending over difficult, prevented walking more than short distances, hindered engagement in physical activities such as dancing, riding a motorcycle, and boating, and made putting shoes on difficult.

The Veteran received a VA spinal examination in April 2011.  Symptoms advanced by the Veteran included constant and severe pain.  There were no incapacitating episodes.  Walking was limited to a quarter mile at a time.  No ankylosis of the spine was noted, and there were no objective neurologic abnormalities.  Upon range of motion testing, the Veteran had forward flexion to 45 degrees, with the VA examiner stating that there was no objective evidence of pain on active range of motion.  The Board notes that this conflicts with the Veteran's lay statements and VA treatment records.

Subsequently, the Veteran received a second VA spinal examination in August 2016.  Per the examination report, the Veteran advanced having flare-ups of pain, difficulty dressing, and discomfort after sitting for 15 minutes or more.  Upon examination, the Veteran did not have radiculopathy, incapacitating episodes, ankylosis, or any neurologic abnormalities.  Range of motion testing resulted in forward flexion to 75 degrees.  While the VA examiner did report that pain was noted on examination and caused functional loss, it is unclear if objective evidence of painful motion first manifested at 75 degrees.  Further, the VA examiner opined that during a flare-up of pain forward flexion would be limited to 60 degrees, for a loss of 15 degrees.

After comparing the two VA examinations and considering the other evidence of record, including VA treatment records and the Veteran's testimony and other lay statements, and resolving reasonable doubt in favor of the Veteran, the Board finds that the April 2011 forward flexion reading of 45 degrees likely encompasses the Veteran's limitation of forward flexion of the lumbar spine during the entire relevant period on appeal.  As the VA examiner in August 2016 opined that the Veteran's forward flexion would be limited an additional 15 degrees during a painful flare-up, the evidence reflects that during a flare-up of pain the Veteran's forward flexion of the lumbar spine would be 30 degrees or less.

The Board notes that it has reviewed all of the available VA treatment records from the relevant rating period on appeal.  No documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified beyond those discussed above.

After a review of all the evidence, lay and medical, the Board finds that, for the increased rating period on appeal from February 16, 2011, the service-connected lumbar spine disorder more nearly approximated painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes, to warrant a 40 percent initial disability rating, but no higher.  38 C.F.R. § 4.71a.  As discussed above, when comparing the two VA spinal examinations and considering all the other evidence of record, the Board finds that the Veteran's forward flexion of the lumbar spine is limited to approximately 45 degrees or less normally due to pain, and limited to approximately 30 degrees or less during a flare-up of pain.  For these reasons, the Board will resolve reasonable doubt in favor of the Veteran to find that, for the increased rating period on appeal from February 16, 2011, forward flexion of the lumbar spine was limited to 30 degrees or less due to painful limitation of motion with painful flare-ups, warranting a 40 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239 and 5242; DeLuca.

The Board has considered whether a disability rating in excess of 40 percent for the lumbar spine disorder is warranted.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 40 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of six weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 40 percent due to incapacitating episodes is not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating in excess of 40 percent is warranted at any point during the relevant rating period for the lumbar spine disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to February 16, 2011, the date of claim for increase.  See Hart, 21 Vet. App. 505.  The evidence of record does not reflect that the Veteran was entitled to an increased disability rating for the service-connected lumbar spine disorder during the one year period prior to the date of claim, and as such, the appropriate effective date for the increased disability rating of 40 percent is February 16, 2011, the date of increased rating claim.  See 38 C.F.R. § 3.400(o) (2016); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Finally, the Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected low back disabilities.  As discussed above, the VA examiners did not diagnose the Veteran with radiculopathy related to the lumbar spine disorder, and no other neurologic or other disabilities related to the service-connected lumbar spine disorder were diagnosed, either by the VA examiners or in the relevant VA treatment records.  As such, no separate compensable disability rating is warranted for any additional disability related to the lumbar spine disorder.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected lumbar spine disorder.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's lumbar spine disorder manifested primarily as painful limitation of motion with flare-ups, stiffness, abnormal gait, and difficulty sitting, standing, bending over, and engaging in various other physical activities.  As discussed above, painful limitation of motion with painful flare-ups and abnormal gait are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The schedular rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.

Further, any functional limitations imposed by the Veteran's lumbar spine disorder, which here includes stiffness and difficulty sitting, standing, bending over, and engaging in various other physical activities, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the lumbar spine disorder to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  Absent any exceptional factors associated with the lumbar spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.

Entitlement to a TDIU from April 24, 2013

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, when considering the increased rating granted in the instant decision for the service-connected lumbar spine disorder, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met for the period since April 24, 2013.  From April 24, 2013, the Veteran had a combined schedular disability rating of 70 percent or higher, to include the following service-connected disabilities: tension headaches, cervical and lumbar spine disorders, cervical radiculopathy of the left upper extremity, bilateral hearing loss, and tinnitus.  Further, from April 24, 2013, the Veteran had at least one disability rated as 40 percent or higher (lumbar spine disorder).  See 38 C.F.R. § 4.16(a).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.  Per the September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran has not worked since October 2009.

In the September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran advanced being unable to work due to the service-connected cervical and lumbar spine disorders.  SSA records reflect that from February 1986, the Veteran only worked construction and steel processing jobs, which included the use of heavy equipment.  At the April 2016 Board videoconference hearing, the Veteran testified to primarily working as a pipe layer and heavy equipment operator.  There is no indication that the Veteran worked a sedentary job at any point after service separation.

The VA examiner, at an April 2011 VA spinal examination, opined that the Veteran's service-connected spinal disorders would decrease mobility and cause problems lifting and carrying.  Subsequently, the Veteran received a VA general medical examination in September 2011.  Per the VA examiner, the service-connected spinal disorders would allow the Veteran to engage in light physical work and sedentary employment; however, the Veteran would not be able to lift more than five pounds and would need ample opportunity to get up and walk around when working at an office job.  Further, the VA examiner explicitly opined that the Veteran would not be able to return to work as a heavy equipment operator.

A March 2014 VA headache examination report reflected that the service-connected headaches could result in absenteeism from work.  Further, a March 2014 VA peripheral nerve examination report conveyed that the Veteran would be limited in the use of the left arm while working, to include grasping with the left hand, because of the service-connected cervical radiculopathy of the left upper extremity.

The Veteran received new VA neck and peripheral nerve examinations in November 2015.  At the conclusions of the examinations, the VA examiner opined that the service-connected disorders would allow the Veteran to perform mild physical labor, provided there was little to no pushing, pulling, twisting, or reaching; however, the Veteran would not be able to tolerate moderate to heavy labor.  Further, the Veteran would be able to perform sedentary work, provided there was minimal twisting and turning of the head and neck and/or reaching above the head; however, the Veteran would not be able to work a regular eight-hour work day, and would be limited to working three to four hours per day with the need to take frequent breaks.

More recently, the report from a November 2016 VA headache examination conveys that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain, with symptoms of nausea, sensitivity to light and sound, changes in vision, and sensory changes.  The VA examiner opined that the headache symptoms would make it difficult for the Veteran to concentrate in a work environment.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, in particular the symptoms stemming from the headaches, cervical and lumbar spine disorders, and cervical radiculopathy of the left upper extremity, prevent the Veteran from obtaining or maintaining substantially gainful employment.  The Veteran has primarily worked in construction and heavy equipment jobs since service separation.  Multiple VA examiners have opined that the service-connected back, neck, and radicular disorders prevent this type of employment.  While there is some indication the Veteran could work minimally physical jobs and/or sedentary jobs, numerous accommodations would have to be in place, and the Veteran would be unable to work full time.  Further, the Veteran would have to receive training in order to qualify for a sedentary job.  The Board finds such training would be extremely difficult (if not impossible) for the Veteran, as the Veteran would have to take multiple breaks, would not be able to study for more than a few hours in a day, and would have difficulty concentrating on the material.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from April 24, 2013.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

For the rating period from February 16, 2011, an increased disability rating of 40 percent for lumbar spine end plate sclerosis with degenerative arthritis, but no higher, is granted.

A TDIU from April 24, 2013 is granted.


REMAND

Entitlement to a TDIU prior to April 24, 2013

In this case, the Board is bifurcating the issue of TDIU for different periods in order to go ahead and grant TDIU for the period from April 24, 2013, without waiting for adjudication of TDIU under 38 C.F.R. § 4.16(b) for the period prior to April 24, 2013.  The evidence already of record is sufficient to grant TDIU for the period from April 24, 2013, and the Board has the legal authority to grant TDIU for this period.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79   (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for TDIU consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the combined rating percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to April 24, 2013; however, the Board finds that the criteria for referral for TDIU consideration under § 4.16(b) are met.  As discussed above, the Veteran was primarily employed as a construction worker after service separation in January 1986 until approximately October 2009.  Per the VA examiner at an April 2011 VA spinal examination, prior to April 24, 2013, the Veteran would not have been able to engage in such strenuous physical work.  Further, while the VA examiner opined that the Veteran would have been able to engage in sedentary employment, the record does not reflect that the Veteran would have been able to undertake the necessary training to obtain a sedentary job.  Any such training would have been hindered by the fact that, even in April 2011, the Veteran would have had to regularly get up and walk around when working an office job and/or training for such a position.   

Given the Veteran's physical limitations due to the service-connected cervical and lumbar spine disorders, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment prior to April 24, 2013, and referral to the Director, Compensation and Pension Service, for TDIU consideration is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the issue of entitlement to a TDIU prior to April 24, 2013 is REMANDED for the following action:

1.  Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period on appeal prior to April 24, 2013.

2.  Then readjudicate the issue of entitlement to a TDIU prior to April 24, 2013.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


